Citation Nr: 0106598	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for bipolar disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from November 1970 to June 1971.  
These matters come to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
bipolar disorder, and assigned a rating of 10 percent for the 
disorder.  The veteran submitted a notice of disagreement 
with the assigned rating, and in a January 2000 rating 
decision the RO increased the rating from 10 to 50 percent 
and denied entitlement to a total rating based on individual 
unemployability.  Following the issuance of a statement of 
the case the veteran perfected an appeal of the 50 percent 
rating and the denial of a total rating based on individual 
unemployability.

In an October 1997 decision the Board determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for service connection for a 
psychiatric disorder, and remanded to the RO the issue of the 
veteran's entitlement to a permanent and total disability 
rating for non-service connected pension purposes.  In 
conjunction with the remand the RO provided the veteran a VA 
psychiatric examination in July 1998, which resulted in the 
conclusion that the current psychiatric disorder had its 
onset during service and that, although the veteran was able 
to function at a high level when his symptoms were in 
remission, he became disabled during a period of 
decompensation.  The examiner found that the symptoms were 
well controlled with medication, although the veteran would 
always be at risk for psychotic breaks.  The examiner 
provided the opinion that although he might be limited to a 
low-stress job, he was not unemployable.  The Global 
Assessment of Functioning score assigned was 70.  

The veteran has reported having received treatment for his 
psychiatric disorder from the VA medical center (MC) in El 
Paso, Texas.  The records of that treatment were not obtained 
prior to adjudicating his appeal for a higher rating.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The veteran has also 
indicated that he was again awarded disability benefits from 
the Social Security Administration due to bipolar disorder.  
The medical evidence relied upon in reaching that decision 
may be relevant to the issue on appeal, and should be 
considered by the Board in determining the merits of the 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to notice and the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
the multiple VBA Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
should also be considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for his 
psychiatric disorder since July 1997.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in the file.  Specifically, 
the RO should obtain the veteran's 
treatment records from the VAMC in El 
Paso, Texas.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits to 
include the medical records relied upon 
concerning that claim.

4.  Thereafter, the RO should provide the 
veteran a VA psychiatric examination to 
assess the status of his psychiatric 
disorder.  The claims file and a copy of 
this remand should be made available to 
the examiner, the review of which should 
be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The psychiatrist should conduct a 
thorough psychiatric examination and 
provide a complete description of the 
history of any psychiatric disorder(s) 
found, the correct diagnoses, the GAF 
score, and the current symptomatology 
that affects the veteran's social and 
occupational functioning.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.  The examiner also 
should provide an opinion on whether the 
veteran is unemployable due to the 
manifestations of the bipolar disorder.  
The examiner should give the complete 
rationale for all opinions given.

5.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that the above-
requested development has been completed.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to a higher disability rating 
for bipolar disorder, including a total 
rating based on individual 
unemployability.  In that regard, the 
RO's attention is directed to the 
representative's argument regarding the 
fact that a permanent and total rating 
for pension purposes was awarded based on 
bipolar disorder.  In adjudicating the 
issue of a higher disability rating the 
RO should consider the applicability of 
staged ratings during the pendency of the 
claim and appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).   If the evidence 
indicates that the veteran is 
unemployable due to the bipolar disorder 
but the RO finds that the percentage 
requirements of 38 C.F.R. § 4.16(a) are 
not met, the RO should consider an extra-
schedular rating.  

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


